— In a proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent Commissioner of the New York State Department of Social Services dated August 11, 1982, made after a fair hearing, as affirmed a determination of the local agency denying the petitioner reimbursement for certain child care expenses, the petitioner appeals, as limited by her brief, from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Jordan, J.), dated August 31, 1983, as upheld the determination of the State Commissioner, insofar as reviewed, and dismissed the proceeding.
Order and judgment affirmed, insofar as appealed from, without costs or disbursements.
Special Term did not err in upholding the determination that the petitioner, a recipient of Aid to Families with Dependent Children, was not entitled to reimbursement for the child care expenses she allegedly paid her mother who baby-sat for the petitioner’s three children one weekend per month while petitioner attended Air Force Reserve meetings. The determination is supported by substantial evidence and therefore should not be disturbed (see, Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur.